RESCRIPT
BLODGETT, J.
Heard on defendant’s motion for a new trial based on the usual grounds.
This action arises out of a certain contract entered into between the plaintiff, a co-partnership, and the defendant corporation in the fall of 1924. Mr. Whytock, one of the co-partners, testified that Roland & Whytock received an order from the defendant corporation under date of September 29, 1924, for 5,000 screw eyes; that the first shipment on this order was made on October 2, 1924; that within two or three days thereafter Mr. Burt, the treasurer of the defendant corporation, came to see him and wanted to increase production; that he, Mr. Whytock,- said to Mr. Burt: “If you want to increase production you will have to increase the order”; that thereupon Mr. Burt changed the order to 10,000 gross by writing the figure ‘10’ over the figure ‘S’ on the original order; that deliveries were made on this order and that it was not until the spring of 1925 that the defendant corporation made any complaint in regard to the duality of the goods.
The defendant, through Mr. Burt its treasurer, claims that the understanding with the plaintiff was that if the plaintiff could deliver a perfectly satisfactory article the defendant was willing to make the order 10,000 gross instead of 5,000 gross; that the screw eyes that were delivered were imperfect and could' not be used by the defendant corporation, and that the defendant corporation was justified in refusing to accept any further deliveries of screw eyes.
The Court feels that the jury was justified in reaching the conclusion which it did.
Defendant’s motion for a new trial denied.